MEMORANDUM OPINION
                                        No. 04-11-00462-CV

  SOUTH REGIONAL CONTRACTING CORPORATION, and John Cruz, Individually,
                           Appellants

                                                 v.

                                         TEPA EC, L.L.C.,
                                            Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-18540
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 23, 2011

DISMISSED

           Appellants filed a motion stating they have settled all matters in controversy in this

appeal and asking this court to dismiss this appeal. Their motion contains a certificate of service

on counsel for appellee, TEPA EC, L.L.C. Appellants’ motion is granted and this appeal is

hereby dismissed. See TEX. R. APP. P. 42.1(a)(1). In accordance with the settlement agreement,

costs of this appeal are taxed against the party that incurred them. See id. R. 42.1(d).

                                                              PER CURIAM